DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered. 
Information Disclosure Statement
The information disclosure statements submitted on 4/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 9, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2010/0283881 to Araki et al) in view of Okumura (US 2009/0316026) and further in view of Kondo (US 2010/0163711).
Regarding claim 1, Araki discloses an image pickup element (Araki, image sensor 10) comprising:
a pixel array (pixel array 12) configured to have a plurality of signal lines (lines 18A and 18B) allocated to each column, wherein each signal line of the plurality of signal lines (lines 18A and 18B) is allocated a different reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row), wherein a signal line (line 18A or 18B) to be connected to a pixel (pixel 20) is selected based on a reading mode (Araki, figs. 10, 11, 12A, 12B, par [0104-0105, 0117, 0129], wherein signal line 18A or 18B connected to pixel 20 is selected by switch 143 based on simultaneous scan mode of plural pixel rows or scan mode of single pixel row),
 a control unit (system control section 16) configured to perform control to read a pixel signal from the pixel (pixel 20) connected to the signal line (18A or 18B) corresponding to the reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row) and to transmit the read pixel signal via the signal line (18A or 18B) (Araki, figs. 10, 11, 12A, 12B, par [0052, 0104-0105, 0117, 0129], wherein system control section 16 performs control to read pixel 20 connected to signal line 18A or 18B in simultaneous scan mode of plural pixel rows or scan mode of single pixel row).
However, Arika does not disclose:
wherein each reading mode has a different frame rate.
On the other hand, in the same endeavor, Okumura discloses:
wherein each reading mode (all-pixel read mode, ½ thinned-out read mode, or ¼ thinned-out read mode) has a different frame rate (increasing of frame rate) (Okumura, fig. 1, par [0004-0006, 0019], wherein thinned-out read mode as compared to all-pixel read mode increases frame rate).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Okumura into the image pickup element by Araki so as to achieve the invention as claimed because such incorporation increases frame rate as desired (Okumura, par [0005-0006]).
However, Arika and Okumura do not disclose:
each of the plurality of signal lines is distributed to either a main shutter operation or a pre-shutter operation.
On the other hand, in the same endeavor, Kondo discloses:
each of the plurality of signal lines (each of 3-1A, 3-1B to 3-4A, 3-4B) is distributed to either a main shutter operation (operation of all pixel reading mode) or a pre-shutter operation (operation of ½ thinning-out reading mode) (Kondo, fig. 1, par [0141], wherein each of signal lines 3-1A, 3-1B to 3-4A, 3-4B is distributed to operation of all pixel reading mode or operation of ½ thinning-out reading mode).



Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kondo into the image pickup element by Araki and Okumura so as to achieve the invention as claimed because such incorporation provides high speed reading (Kondo, par 0144).
Regarding claim 2, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. Additionally, Araki discloses
the control unit (system control section 16) performs control to read the pixel signal from the pixel (pixel 20) at a frame rate (a frame rate) of the reading mode corresponding to the pixel (Araki, figs. 10, 11, 12A, 12B, par [0124, 0157, 0160, 0162], wherein system control section 16 performs, in the video camera, control to read pixel 20 at a frame rate of the simultaneous scan mode of plural pixel rows or scan mode of single pixel row corresponding to the pixel).
Regarding claim 4, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. Additionally, Okumura discloses
a number of pixels (4 pixels on vertical select line 58-1 or 5 pixels vertical select line 58-2) allocated to each signal line (vertical select line 58-1) of the plurality of signal lines of each column is different for each column (column corresponding to vertical select line 58-1 or vertical select line 58-2) (Okumura, fig. 2, par [0023, 0025], wherein vertical select lines 58-1 and 58-2 have 4 pixels and 5 pixels, respectively).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Okumura into the image pickup element by Araki, Okumura, and Kondo so as to achieve the invention as claimed because such incorporation easily obtains sensitivity and a dynamic range which are optimum for the image (Okumura, par [0029]).
Regarding claim 5, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. Additionally, Araki discloses
a selection unit (selection switch 143) configured to select the signal line (18A or 18B) corresponding to the reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row) from among the plurality of signal lines (18A and 18B) in each column (Araki, figs. 10-12B, par [0113-0116], wherein selection switch 143 selects signal lines 18A and 18B on the basis of simultaneous scan mode of plural pixel rows or scan mode of single pixel row), wherein 
the control unit (system control section 16) performs control to make the selection unit (selection switch 143) select the signal line (18A or 18B) for each column and to read the pixel signal from the pixel (pixel 20) connected to the signal line selected by the selection unit in the reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row) and to transmit the read pixel signal via the signal line selected by the selection unit (Araki, figs. 10, 11, 12A, 12B, par [0052, 0104-0105, 0117, 0129], wherein selection switch 143 selects signal line 18A or 18B for signal output).
Regarding claim 6, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. Additionally, Araki discloses
the control unit (system control section 16) performs control to make the selection unit (selection switch 143) sequentially switch (in sequence manner) a signal line (18A or 18B) to be selected and read pixel signals of a plurality of reading modes (simultaneous scan mode of plural pixel rows or scan mode of single pixel row) in time series (Araki, figs. 10, 12A, 12B, par [0132-0134], wherein selection switch 143 switches, in a sequence manner, signal lines 18A and 18B so as to read out pixel signals for all column).
Regarding claim 9, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. Additionally, Araki discloses
an A/D converter (AD conversion unit 140) configured to perform A/D conversion to the pixel signal transmitted via the signal line (18A or 18B) in each column of the pixel array (pixel array 12) (Araki, fig. 10).
Regarding claim 10, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. Additionally, Araki discloses
a selection unit (selection switch 143) configured to select the signal line (18A or 18B) corresponding to the reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row) of the pixel signal from among the plurality of signal lines (18A and 18B) in each column of the pixel array (Araki, figs. 10, 11, 12A, 12B, wherein selection switch 143 selects lines 18A or 18B on the basis of simultaneous scan mode of plural pixel rows or scan mode of single pixel row), wherein 
the A/D converter (AD conversion unit 140) performs A/D conversion to the pixel signal read from the pixel connected to the signal line selected by the selection unit (selection switch 143) (Araki, fig. 10, wherein pixel signal from selected signal line is converted by AD conversion unit 140).
Regarding claim 13, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. Additionally, Araki discloses
an exposure time (exposure time) of each pixel (pixel 20) is set for each mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row) corresponding to the signal line (18A or 18B) connected to the pixel (Araki, figs. 10, 11, 12A, 12B, par [0052, 0104-0105, 0117, 0129], wherein pixels 20 connected to lines 18A or 18B are read out in simultaneous scan mode of plural pixel rows or scan mode of single pixel row and wherein it is inherent that exposure time for each pixel 20 is set in simultaneous scan mode of plural pixel rows or scan mode of single pixel row).
Regarding claim 14, Araki discloses a control method (control method for pixel array 12) (Araki, fig. 10) comprising:
reading a pixel signal (pixel signal) in a reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row) from a pixel (pixel 20) connected to a signal line (18A or 18B) corresponding to the reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row), wherein each column (column of pixels 20) has a plurality of signal lines (18A and 18B), wherein each signal line of the plurality of signal lines (18A and 18B) is allocated a different reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row), wherein the signal line (18A and 18B) to be connected to the pixel (pixel 20) is selected based on the reading mode (Araki, figs. 10, 11, 12A, 12B, par [0104-0105, 0117, 0129], wherein signal line 18A or 18B connected to pixel 20 is selected by switch 143 based on simultaneous scan mode of plural pixel rows or scan mode of single pixel row); and

 transmitting the read pixel signal via the signal line (18A or 18B) (Araki, figs. 10, 11, 12A, 12B, par [0052, 0104-0105, 0117, 0129], wherein pixels 20 of a pixel column of pixel array 12 are read out in simultaneous scan mode of plural pixel rows or scan mode of single pixel row on the basis of vertical signal lines 18A and 18B for each pixel column).
However, Arika does not disclose:
wherein each reading mode has a different frame rate.
On the other hand, in the same endeavor, Okumura discloses:
wherein each reading mode (all-pixel read mode, ½ thinned-out read mode, or ¼ thinned-out read mode) has a different frame rate (increasing of frame rate) (Okumura, fig. 1, par [0004-0006, 0019], wherein thinned-out read mode as compared to all-pixel read mode increases frame rate).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Okumura into the image pickup element by Araki so as to achieve the invention as claimed because such incorporation increases frame rate as desired (Okumura, par [0005-0006]).
However, Arika and Okumura do not disclose:
each of the plurality of signal lines is distributed to either a main shutter operation or a pre-shutter operation.
On the other hand, in the same endeavor, Kondo discloses:
each of the plurality of signal lines (each of 3-1A, 3-1B to 3-4A, 3-4B) is distributed to either a main shutter operation (operation of all pixel reading mode) or a pre-shutter operation (operation of ½ thinning-out reading mode) (Kondo, fig. 1, par [0141], wherein each of signal lines 3-1A, 3-1B to 3-4A, 3-4B is distributed to operation of all pixel reading mode or operation of ½ thinning-out reading mode).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kondo into the image pickup element by Araki and Okumura so as to achieve the invention as claimed because such incorporation provides high speed reading (Kondo, par 0144).
Regarding claim 15, Araki discloses an image pickup device (imaging apparatus 100) comprising:
an imaging unit (image pickup element 102/image sensor 10b) configured to image an object (Araki, figs. 10, 16); and
an image processing unit (DSP 103) configured to perform image processing to image data imaged by the imaging unit (Araki, fig. 16, par [0158]), wherein
the imaging unit (image sensor 10b) has a pixel array (pixel array 12) which includes a plurality of signal lines (18A or 18B) allocated to each column (column of pixels 20), wherein each signal line (18A or 18B) of the plurality of signal lines is associated with a different reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row), and wherein a signal line to be connected to a pixel is selected based on a reading mode (Araki, figs. 10, 11, 12A, 12B, par [0104-0105, 0117, 0129], wherein signal line 18A or 18B connected to pixel 20 is selected by switch 143 based on simultaneous scan mode of plural pixel rows or scan mode of single pixel row); and wherein a control unit (system control section 16) which performs control to read the pixel signal (pixel signal) from the pixel (pixel 20) connected to the signal line (18A or 18B) corresponding to the reading mode (simultaneous scan mode of plural pixel rows or scan mode of single pixel row) and to transmit the read pixel signal via the signal line (18A or 18B) (Araki, figs. 10, 11, 12A, 12B, par [0052, 0104-0105, 0117, 0129], wherein system control section 16 performs control to read pixel 20 connected to signal line 18A or 18B in simultaneous scan mode of plural pixel rows or scan mode of single pixel row).
However, Arika does not disclose:
wherein each reading mode has a different frame rate.
On the other hand, in the same endeavor, Okumura discloses:
wherein each reading mode (all-pixel read mode, ½ thinned-out read mode, or ¼ thinned-out read mode) has a different frame rate (increasing of frame rate) (Okumura, fig. 1, par [0004-0006, 0019], wherein thinned-out read mode as compared to all-pixel read mode increases frame rate).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Okumura into the image pickup element by Araki so as to achieve the invention as claimed because such incorporation increases frame rate as desired (Okumura, par [0005-0006]).
However, Arika and Okumura do not disclose:
each of the plurality of signal lines is distributed to either a main shutter operation or a pre-shutter operation.
On the other hand, in the same endeavor, Kondo discloses:
each of the plurality of signal lines (each of 3-1A, 3-1B to 3-4A, 3-4B) is distributed to either a main shutter operation (operation of all pixel reading mode) or a pre-shutter operation (operation of ½ thinning-out reading mode) (Kondo, fig. 1, par [0141], wherein each of signal lines 3-1A, 3-1B to 3-4A, 3-4B is distributed to operation of all pixel reading mode or operation of ½ thinning-out reading mode).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Kondo into the image pickup element by Araki and Okumura so as to achieve the invention as claimed because such incorporation provides high speed reading (Kondo, par 0144).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2010/0283881 to Araki et al), Okumura (US 2009/0316026), and Kondo (US 2010/0163711) and further in view of Makino (US 2008/0284884 to Makino et al).
Regarding claim 3, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. However, Araki, Okumura, and Kondo do not disclose the control unit further performs control to perform the main shutter operation and the pre-shutter operation of each column at the frame rate of the reading mode.
On the other hand, in the same endeavor, Makino discloses
the control unit (sensor controller 16) further performs control to perform the main shutter operation (exposure regulation shutter) and the pre-shutter operation (pre-shutter) of each column at the frame rate (frame rate of video camera) of the reading mode (all pixel reading mode) (Makino, figs. 5-7, 13, par [0022, 0102, 0115-0116, 0154], wherein sensor controller 16 controls to perform a exposure regulation shutter and pre-shutter of each column at the frame rate of video camera of all pixel reading mode).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Makino into the image pickup element by Araki, Okumura, and Kondo so as to achieve the invention as claimed because such incorporation takes anti-blooming measures with a simple configuration (Makino, par [0048]).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2010/0283881 to Araki et al), Okumura (US 2009/0316026), and Kondo (US 2010/0163711) and further in view of Takenaka (US 2016/0291170 to Takenaka et al).
Regarding claim 7, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. However, Araki, Okumura, and Kondo do not disclose
a dummy pixel corresponding to the reading mode corresponding to the signal line is connected to each of the plurality of signal lines of each column of the pixel array, and the control unit performs control to read the pixel signal from the dummy pixel connected to the signal line corresponding to the reading mode.
On the other hand, in the same endeavor, Takenaka discloses
a dummy pixel (pixel of portion 2b) corresponding to the reading mode (a readout mode) corresponding to the signal line (signal line 25S or 25N) is connected to each of the plurality of signal lines of each column of the pixel array (Takenaka, figs. 2, 3, par [0018, 0025], wherein dummy pixel in portion 2b is connected to signal line 25), and
wherein the control unit (readout circuit 23) performs control to read the pixel signal from the dummy pixel (pixel of portion 2b) connected to the signal line corresponding to the reading mode (Takenaka, figs. 2, 3, par [0018, 0025-27], wherein dummy pixel are read by  circuit 23).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Takenaka into the image pickup element by Araki, Okumura, and Kondo so as to achieve the invention as claimed because such incorporation obtains more satisfactory signal (Takenaka, par [0004-0005]).
Regarding claim 8, Araki, Okumura, Kondo, and Takenaka disclose aforementioned limitations of the parent claim. Additionally, Takenaka discloses
the control unit (readout circuit 23) further performs control to perform a shutter operation (shutter operation for output electrical signal) of the dummy pixel in the mode (reading mode) (Takenaka, figs. 2, 3, par [0026], wherein readout circuit 23 performs shutter operation on dummy pixels so as to output electrical signals).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2010/0283881 to Araki et al), Okumura (US 2009/0316026), and Kondo (US 2010/0163711) and further in view of Suh (US 2014/0145067 to Suh et al).
Regarding claim 11, Araki, Okumura, and Kondo disclose aforementioned limitations of the parent claim. However, Araki, Okumura, and Kondo do not disclose
a plurality of A/D converters is provided relative to each column of the pixel array, and the selection unit selects the A/D converter used for performing A/D conversion to the pixel signal.
On the other hand, in the same endeavor, Suh discloses
a plurality of A/D converters (ADC1 and ADC3) is provided relative to each column (COL1) of the pixel array (pixel array 110) (Suh, fig. 2, par [0076, 0078]), and
the selection unit (circuit 130L or 130U) selects the A/D converter (ADC1 or ADC3) used for performing A/D conversion to the pixel signal (Suh, fig. 2 par [0081-0082]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Suh into the image pickup element by Araki, Okumura, and Kondo so as to achieve the invention as claimed because such incorporation allows read-out of two rows in the pixel array during a single access time (Suh, par [0004]).
Regarding claim 12, Araki, Okumura, Kondo, and Suh disclose aforementioned limitations of the parent claim. Additionally, Suh discloses
the control unit (control register block) performs control to make the selection unit (s/w controller 145) select the plurality of signal lines (VL1 and VL2) and A/D converters (ADC1 and ADC3) for each column (COL1) of the pixel array and to read the pixel signals in the mode from the pixels (pixels of COL1) connected to the respective signal lines (VL1 and VL2) selected by the selection unit in parallel (simultaneous reading) between the signal lines (VL1 and VL2) for each column of the pixel array (Suh, fig.2, par [0057,0086-0090], wherein s/w controller 145 causes selection of VL1, VL2, ADC1, and ADC3 and simultaneous reading of signals).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Suh into the image pickup element by Araki, Okumura, Kondo, and Suh so as to achieve the invention as claimed because such incorporation allows read-out of two rows in the pixel array during a single access time (Suh, par [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/Examiner, Art Unit 2697      

/LIN YE/Supervisory Patent Examiner, Art Unit 2697